Response to Arguments
Applicant’s Remarks
Examiner’s Response
“Tseng is completely silent regarding the use of a MAC CE to transmit the aforementioned beam failure information detected in a secondary cell. Therefore, Tseng necessarily cannot disclose or suggest, at least, the above-referenced limitations.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Liu is used to teach this limitation.
“Therefore, Liu fails to remedy the
deficiencies of Tseng to disclose or suggest, at least, ‘a transmitter that, when beam failure is detected in a secondary cell, transmits, by using Media Access Control Control Element (MAC CE), at least one of information indicating a cell in which the beam failure is detected and information about candidate beams, as information about the beam failure,’ as 

“Further, even assuming arguendo a skilled person were to combine the references in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 9 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant’s own disclosure as a guide.”
Both Tseng and Liu teaches a wireless communication system that deals with beam failures.  Therefore, it is simple substitution to include candidate beams as taught by Liu into Tseng’s wireless system.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/3/2022